DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Para.69, line 1, the phase “FIG. 5” should be “FIG. 7”;
Para.70, line 5, the phase “FIGS. 4A to 5B” should be “FIGS. 3 to 6”.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2019/0137799 in view of Jang US 2011/0039032.
Regarding claim 1, Kim discloses a liquid crystal element, in at least figs.4-6 and 17 (fig.6 is an embodiment with additional 420 and 410 than fig.4B, see para.105-106, so that fig.6 will have fig.5B with additional 420 and 410 as well), comprising: 
a first substrate (100); 
a first electrode (110) provided on the first substrate;
5a liquid crystal layer (300) provided on the first electrode and including a liquid crystal portion (310) and a hydrophobic portion (320’ or 320); and 
a second electrode (220) on the liquid crystal layer, 
wherein the hydrophobic portion is phase-separated from the liquid crystal portion (see figs.5B and 6), 
10wherein the liquid crystal portion comprises a first dye (410), and liquid crystal molecules (311), 
wherein the hydrophobic portion is spaced apart from the first electrode (see figs.5B and 6), 
wherein the hydrophobic portion includes hydrophobic materials (hydrophobic materials, para.105) and a second dye (420), 
wherein the second dye is dissolved in the hydrophobic portion (see figs.6 and 5B). 
Kim does not explicitly discloses the liquid crystal portion comprises polymer materials, liquid crystal molecules dispersed in the polymer materials, wherein the first 
Jang discloses a liquid crystal element, in at least figs.1-4, the liquid crystal portion (130) comprises polymer materials (134), liquid crystal molecules (133) dispersed in the polymer materials, wherein the first dye (131) is dissolved in the polymer materials, wherein the polymer materials include photo-curable polymer materials (para.30) for the purpose of forming a PDLC layer (para.31).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the liquid crystal portion comprises polymer materials, liquid crystal molecules dispersed in the polymer materials, wherein the first dye is dissolved in the polymer materials, wherein the polymer materials include photo-curable polymer materials as taught by Jang in the liquid crystal element of Kim for the purpose of forming a PDLC layer.
Regarding claim 2, Kim discloses the photo-curable 20polymer material is cured by ultraviolet light (para.30 and fig.3) for the purpose of forming a PDLC layer (para.31). The reason for combining is the same as claim 1.
Regarding claim 4, Kim discloses the substrate has a plurality of pixel areas (Px), wherein each of the pixel areas has a first area (R1) and a second area (R2), wherein the first area overlaps the first electrode vertically, 5wherein in a planar perspective, the second area surrounds the first area (see figs.5A and 5B).  
Regarding claim 5, Kim in view of Jang discloses a first voltage is applied to the first electrode, wherein a second voltage different from the first voltage is applied to the 10second electrode (para.99), wherein the liquid crystal molecules are vertically aligned 
Regarding claim 6, Kim discloses 15 the hydrophobic portion overlaps the second area vertically (see fig.5B), wherein in a planar perspective, the hydrophobic portion is spaced apart from the first area (see fig.5A).  
Regarding claim 7, Kim discloses 20the liquid crystal layer is transparent (see fig.5A-5B), wherein light incident on the liquid crystal layer is transmitted through the liquid crystal layer (see figs.5A and 5B).  
Regarding claim 8, Kim in view of Jang discloses the hydrophobic portion overlaps the second area vertically (see fig.5B), wherein the liquid crystal molecules are arranged in disorder (when no voltage applied to both electrodes in fig.5B, see fig.4 of Jang, it’s a property of a PDLC layer, when no voltage applied to both electrodes, the PDLC layer is in a scattering state) for the purpose of forming a PDLC layer (para.31). The reason for combining is the same as claim 4.
Regarding claim 9, Kim in view of Jang discloses 5the liquid crystal molecules overlap the first area in a planar perspective (see fig.5B), wherein a refractive index of the polymer materials is different from a refractive index of the liquid crystal molecules (when no voltage applied to both electrodes in fig.5B, see fig.4 of Jang, it’s a property of a PDLC layer, when no voltage applied to both electrodes, the PDLC layer is in a 
Regarding claim 10, Kim discloses 10the first dye has a first color (para.105), wherein the second dye has a second color different from the first color (para.105), wherein light transmitted through the liquid crystal layer has a mixed color of the first color and the second color (para.105 and figs.5B and 6)).  
Regarding claim 12, Kim discloses a dielectric constant of the hydrophobic portion is lower than a dielectric constant of the liquid crystal portion (para.26), 24wherein the hydrophobic portion has a dielectric constant of 1 or more and 3 or less (para.79).  
Regarding claim 13, Kim discloses a thickness of the 5liquid crystal layer (see fig.5A-6).  Kim in view of Jang does not specifically disclose the thickness of the 5liquid crystal layer is 2.5 µm or more and 60 µm or less. However, one of ordinary skill in the art would have been led to recited range (2.5 µm or more and 60 µm or less) through routine experimentation and optimization.  Applicant has not disclosed that the range is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of the 5liquid crystal layer is 2.5 µm or more and 60 µm or less in the liquid crystal element of Kim in view 
Regarding claim 14, Kim discloses a refractive index of the hydrophobic portion is different from a refractive index of the liquid crystal portion (para.27 and 29), 10wherein the refractive index of the hydrophobic portion is 1.25 or more and 1.45 or less (para.29).  
Regarding claim 15, Kim discloses the second dye is contained in a wt% of the hydrophobic portion (see figs.6 and 5B). Kim in view of Jang does not specifically disclose the second dye is contained in 0.001 wt% or more and 50 wt% or less of the hydrophobic portion. However, one of ordinary skill in the art would have been led to recited range (0.001 wt% or more and 50 wt% or less) through routine experimentation and optimization.  Applicant has not disclosed that the range is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second dye is contained in 0.001 wt% or more and 50 wt% or less of the hydrophobic portion in the liquid crystal element of Kim in view of Jang for the purpose of forming hydrophobic portion with dye.

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2019/0137799 in view of Jang US 2011/0039032 as applied to claim 2 above, and further in view of Lan US 2017/0261778.
Regarding claim 3, Kim in view of Jang does not explicitly disclose the ultraviolet light has a wavelength of 250 nm or more and 400 nm or less.  
Lan discloses a liquid crystal element, in at least fig.4, the ultraviolet light (UV light) has a wavelength of 250 nm or more and 400 nm or less (para.16 discloses 320-400 nm) for the purpose of using ultraviolet light radiation to form a PDLC layer (para.16).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ultraviolet light has a wavelength of 250 nm or more and 400 nm or less as taught by Lan in the liquid crystal element of Kim in view of Jang for the purpose of using ultraviolet light radiation to form a PDLC layer.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the prior art of record does not disclose or suggest a liquid crystal element having the first color has a first wavelength, wherein light having the 
Kim US 2019/0137799, Jang US 2011/0039032 and Lan US 2017/0261778 either singularly or in combination, does not disclose or suggest a liquid crystal element having the first color has a first wavelength, wherein light having the second color has a second wavelength, wherein a light intensity of the light having the first wavelength is greater 20than a light intensity of the light having the second wavelength, along with other claim limitations. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JIA X PAN/Primary Examiner, Art Unit 2871